Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
Applicant’s amendment filed on 10/27/2021 is acknowledged.  Claims 13-19 and 26-30 are cancelled; Claims 1-2 and 20 are amended; Claims 31-42 are newly added. 
Claims 1-12, 20-25 and 31-42 are pending and have been examined, of which claims 1, 10, 31 and 38 are independent.

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-12, 20-25 and 31-42 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2019/0387485) in view of Ko et al. (US 2021/0007065, referred as Ko (new) hereinafter)

Regarding claim 1, Ko teaches a method of wireless communication performed by a user equipment (UE) (method of terminal to receive synchronization signal, abstract), comprising: 
receiving an indication of one or more time locations corresponding to one or more synchronization signal blocks (SSBs) included in a synchronization signal (SS) burst set (Para 212: a position of an actually transmitted SS block can be notified to a connected/idle mode UE (thus, UE receives the information); fig 22-25, Para 216-221: for SS burst set configuration, network indicates a position in which an SS block is to be actually transmitted within measurement duration; in order to indicate SS block actually transmitted in period of 5 ms, a bitmap of 8 bits is required in frequency range ranging from 3-6GHz, and bitmap of 64 bits is required in frequency range equal to or wider than 6GHz; here, bitmap indicating actually transmitted SS blocks as shown in fig 23 is time location); 
detecting an SSB of the one or more SSBs (Para 60-63 describe that the SS block including PSS/SSS and UE detecting PSS and SSS to detect boundaries of radio frame and subframes); and 
determining a cell timing of one or more neighbor cells based at least in part on the indication and an index, of the detected SSB, corresponding to the one or more time locations (Para 218: inform a connected/idle mode UE of a position at which an SS block is actually transmitted, actual transmitted SS/PBCH block indication indicating the position at which the SS block is actually transmitted can be used for utilizing a resource (e.g., rate matching) for a serving cell and can be used for performing measurement related to a resource for a neighboring cell).

Ko teaches the indication sent to UE for actually transmitted SS blocks using bitmap and number information. Ko describes in Para 60-63 of UE determining actually transmitted SS blocks based on bitmap and number information, and the UE detecting frame boundaries (timing synchronization) using PSS and SSS included in the SS block. In para 218, the reference describes the indication of position of the actually transmitted SS block for utilizing resources for serving cell and for performing measurements related to resources for a neighboring cell.    

Furthermore, Ko (new) teaches determining a cell timing of one or more neighbor cells based at least in part on the indication and an index, of the detected SSB, corresponding to the one or more time locations (abstract: receiving a first SSB from a serving cell, receiving a second SSB from a neighbor cell, obtaining time information of the first SSB based on a physical broadcasting channel (PBCH) included in the first SSB, and obtaining an index of the second SSB using the time information of the first SSB; para 469: the UE processor may receive SSBs from a serving cell and a neighbor cell, respectively, and acquire time information through a payload and a DMRS of a PBCH included in the SSB received from the serving cell; in order to acquire an SSB index of the neighbor cell from the gNB, the UE processor receives an indication indicating that the time information of the serving cell can be used. If the indication indicates that the time information of the serving cell can be used to acquire the SSB index of the neighbor cell, the UE processor may determine that the SSB index information received from the serving 

 Regarding claim 20, Ko teaches a method of wireless communication performed by a base station (Para 53: UE synchronizes its timing to the eNB and acquires a cell Identifier (ID) and other information by receiving a Primary Synchronization Channel (P-SCH) and a Secondary Synchronization Channel (S-SCH) from the eNB; thus the synchronization is performed by eNB), comprising: 
determining one or more time locations corresponding to one or more synchronization signal blocks (SSBs) (Para 212: a network may have flexibility in utilizing a resource according to a network status, it may have different flexibility in configuring an SS burst set according to a configuration method of indicating an actually used SS block) and corresponding to one or more neighbor cells (Para 218: inform a connected/idle mode UE of a position at which an SS block is actually transmitted, actual transmitted SS/PBCH block indication indicating the position at , 
wherein a time location for a synchronization signal block (SSB) indicates a location in time of the SSB within a synchronization signal (SS) burst set (Para 212: a position of an actually transmitted SS block can be notified to a connected/idle mode UE (thus, UE receives the information); fig 22-25, Para 216-221: for SS burst set configuration, network indicates a position in which an SS block is to be actually transmitted within measurement duration; in order to indicate SS block actually transmitted in period of 5 ms, a bitmap of 8 bits is required in frequency range ranging from 3-6GHz, and bitmap of 64 bits is required in frequency range equal to or wider than 6GHz; here, bitmap indicating actually transmitted SS blocks as shown in fig 23 is time location); and 
transmitting, to a user equipment (UE), an indication of the one or more time locations (Para 212, 215: a position of an actually transmitted SS block is notified to a connected/idle mode UE). 

Ko teaches the initial cell search and synchronization with eNB, and the indication sent to UE for actually transmitted SS blocks using bitmap and number information. Ko describes in Para 211-218, that network in NR system has flexibility in utilizing a resource according to network status and configuration method, which would be obvious that the eNB which performs initial cell synchronization with UE, determines the SS burst set configuration based on network status and configuration. 

Furthermore, Ko (new) teaches determining one or more time locations corresponding to one or more synchronization signal blocks (SSBs) and corresponding to one or more neighbor cells (abstract: receiving a first SSB from a serving cell, receiving a second SSB from a neighbor cell, obtaining time information of the first SSB based on a physical broadcasting channel (PBCH) included in the first SSB, and obtaining an index of the second SSB using the time information of the first SSB; para 469: the UE processor may receive SSBs from a serving cell and a neighbor cell, respectively, and acquire time information through a payload and a DMRS of a PBCH included in the SSB received from the serving cell; in order to acquire an SSB index of the neighbor cell from the gNB, the UE processor receives an indication indicating that the time information of the serving cell can be used. If the indication indicates that the time information of the serving cell can be used to acquire the SSB index of the neighbor cell, the UE processor may determine that the SSB index information received from the serving cell to be an index of the SSB received from the neighbor cell. That is, the UE processor may determine the index of the SSB received from the neighbor cell by combining 3 LSBs for the index of the SSB of the neighbor cell acquired through the PBCH DMRS received from the neighbor cell with 3 MSBs for the index of the SSB of the serving cell acquired through from the PBCH payload received from the serving cell), wherein an index of the SSB corresponds to the time location (abstract: receiving a first SSB from a serving cell, receiving a second SSB from a neighbor cell, obtaining time information of the first SSB based on a physical broadcasting channel (PBCH) 

Regarding claim 31, Ko teaches a user equipment (UE) (UE, fig 1; communication apparatus 4500, fig 45) for wireless communication (method of terminal to receive synchronization signal, abstract), comprising: 
a memory (memory 4520, fig 45); and 
one or more processors, coupled to the memory (processor 4510 coupled to memory 4520, fig 45; para 390: processor 4510 is configured to perform operations according to the embodiments of the present disclosure), configured to: 
receive an indication of one or more time locations corresponding to one or more synchronization signal blocks (SSBs) included in a synchronization signal (SS) burst set (Para 212: a position of an actually transmitted SS block can be notified to a connected/idle mode UE (thus, UE receives the information); fig 22-25, Para 216-221: for SS burst set configuration, network indicates a position in which an SS block is to be actually transmitted within measurement duration; in order to indicate SS block actually transmitted in period of 5 ms, a bitmap of 8 bits is required in frequency range ranging from 3-6GHz, and bitmap of 64 bits is required ; 
detect an SSB of the one or more SSBs (Para 60-63 describe that the SS block including PSS/SSS and UE detecting PSS and SSS to detect boundaries of radio frame and subframes); and 
determine a cell timing of one or more neighbor cells based at least in part on the indication and an index, of the detected SSB, corresponding to the one or more time locations (Para 218: inform a connected/idle mode UE of a position at which an SS block is actually transmitted, actual transmitted SS/PBCH block indication indicating the position at which the SS block is actually transmitted can be used for utilizing a resource (e.g., rate matching) for a serving cell and can be used for performing measurement related to a resource for a neighboring cell).

Ko teaches the indication sent to UE for actually transmitted SS blocks using bitmap and number information. Ko describes in Para 60-63 of UE determining actually transmitted SS blocks based on bitmap and number information, and the UE detecting frame boundaries (timing synchronization) using PSS and SSS included in the SS block. In para 218, the reference describes the indication of position of the actually transmitted SS block for utilizing resources for serving cell and for performing measurements related to resources for a neighboring cell.

Furthermore, Ko (new) teaches to determine a cell timing of one or more neighbor cells based at least in part on the indication and an index, of the detected SSB, corresponding to the one or more time locations (abstract: receiving a first SSB from a serving cell, receiving a second SSB from a neighbor cell, obtaining time information of the first SSB based on a physical broadcasting channel (PBCH) included in the first SSB, and obtaining an index of the second SSB using the time information of the first SSB; para 469: the UE processor may receive SSBs from a serving cell and a neighbor cell, respectively, and acquire time information through a payload and a DMRS of a PBCH included in the SSB received from the serving cell; in order to acquire an SSB index of the neighbor cell from the gNB, the UE processor receives an indication indicating that the time information of the serving cell can be used. If the indication indicates that the time information of the serving cell can be used to acquire the SSB index of the neighbor cell, the UE processor may determine that the SSB index information received from the serving cell to be an index of the SSB received from the neighbor cell. That is, the UE processor may determine the index of the SSB received from the neighbor cell by combining 3 LSBs for the index of the SSB of the neighbor cell acquired through the PBCH DMRS received from the neighbor cell with 3 MSBs for the index of the SSB of the serving cell acquired through from the PBCH payload received from the serving cell). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine SS block detection based on bitmap as taught by Ko with using the serving cell SSB time information to determine the neighbor cell SSB index and timing as taught by Ko (new) for the benefit of reducing decoding complexity as taught by Ko (new) in Para 21.

 Regarding claim 38, Ko teaches a base station (eNB, fig 1; communication apparatus 4500, fig 45) for wireless communication (Para 53: UE synchronizes its timing to the eNB and acquires a cell Identifier (ID) and other information by receiving a Primary Synchronization Channel (P-SCH) and a Secondary Synchronization Channel (S-SCH) from the eNB; thus the synchronization is performed by eNB), comprising: 
a memory (memory 4520, fig 45); and 
one or more processors, coupled to the memory (processor 4510 coupled to memory 4520, fig 45; para 390: processor 4510 is configured to perform operations according to the embodiments of the present disclosure), configured to: 
determine one or more time locations corresponding to one or more synchronization signal blocks (SSBs) (Para 212: a network may have flexibility in utilizing a resource according to a network status, it may have different flexibility in configuring an SS burst set according to a configuration method of indicating an actually used SS block) and corresponding to one or more neighbor cells (Para 218: inform a connected/idle mode UE of a position at which an SS block is actually transmitted, actual transmitted SS/PBCH block indication indicating the position at which the SS block is actually transmitted can be used for utilizing a resource (e.g., rate matching) for a serving cell and can be used for performing measurement related to a resource for a neighboring cell), 
wherein a time location for a synchronization signal block (SSB) indicates a location in time of the SSB within a synchronization signal (SS) burst set (Para 212: a position of an actually transmitted SS block can be notified to a ; and 
transmit, to a user equipment (UE), an indication of the one or more time locations (Para 212, 215: a position of an actually transmitted SS block is notified to a connected/idle mode UE).

Ko teaches the initial cell search and synchronization with eNB, and the indication sent to UE for actually transmitted SS blocks using bitmap and number information. Ko describes in Para 211-218, that network in NR system has flexibility in utilizing a resource according to network status and configuration method, which would be obvious that the eNB which performs initial cell synchronization with UE, determines the SS burst set configuration based on network status and configuration. 

Furthermore, Ko (new) teaches to determine one or more time locations corresponding to one or more synchronization signal blocks (SSBs) and corresponding to one or more neighbor cells (abstract: receiving a first SSB from a serving cell, receiving a second SSB from a neighbor cell, obtaining time information of the first SSB based on a physical broadcasting channel (PBCH) wherein an index of the SSB corresponds to the time location (abstract: receiving a first SSB from a serving cell, receiving a second SSB from a neighbor cell, obtaining time information of the first SSB based on a physical broadcasting channel (PBCH) included in the first SSB, and obtaining an index of the second SSB using the time information of the first SSB). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine SS block detection based on bitmap as taught by Ko with using the serving cell SSB time information to determine the neighbor cell SSB index and timing as 

 Regarding claim 2 and 32, Ko further teaches wherein a time location for the SSB indicates a location in time of the detected SSB within the SS burst set (fig 17, 23 show the SS block location in time within the SS burst set periodicity; Para 217: to more efficiently utilize a resource for an SS burst set configuration, a network can indicate a position in which an SS block is to be actually transmitted within measurement duration).

 Regarding claim 3 and 33, Ko further teaches receiving an indication of multiple frequency locations associated with different SSBs included in the SS burst set (para 378: an indicator indicating a relative frequency position between a bandwidth for an SS block and a bandwidth for a downlink common channel can be defined in PBCH contents. In order to simplify the indication of the relative frequency position, a bandwidth for a plurality of SS blocks may correspond to a candidate position at which an SS block is positioned within the bandwidth for the downlink common channel).

 Regarding claim 4 and 34, Ko further teaches wherein the indication indicates a time location for each SSB in the SS burst set or for each transmitted SSB in the SS burst set (fig 17, 23 show the SS block location in time within the SS burst set periodicity; further para 215-225 describing bitmap for actually transmitted SS .

 Regarding claim 5 and 35, Ko further teaches wherein all SSBs, included in the SS burst set, have a same periodicity (Para 216: SS burst set configuration is designed according to basic periodicity of 5 or 20 ms).

 Regarding claim 6 and 36, Ko further teaches wherein a first periodicity of a first SSB, included in the SS burst set, is different from a second periodicity of a second SSB included in the SS burst set (Para 233: if bitmap information on SS bursts indicates that an SS burst #0 and an SS burst #1 are used and additional bitmap information on SS blocks indicates that a first SS block and a fifth SS block are transmitted in an SS burst, since a first SS block and a fifth SS block are transmitted in each of the SS burst #0 and the SS burst #1, the number of actually transmitted SS blocks becomes 4; here, it is considered that based on indication of SS burst 0 and 1, with SS blocks 1 and 5: the periodicity of SS block 1 and 5 repeated in SS burst 0 and 1 is different than the periodicity of SS blocks 2-4 (not transmitted or indicated) within the same SS bursts 0 and 1).

 Regarding claim 7 and 37, Ko further teaches wherein the indication indicates a time location pattern of a plurality of time location patterns configured for the UE (table 4 shows one indication of 8 bit bitmap, 4 blocks/burst configuration and full bitmap of 8 bursts with 8 blocks/burst, para 229; the bitmap shows the pattern of .

 Regarding claim 8, 24 and 42, Ko further teaches wherein the indication includes an index value corresponding to a table entry (table 4 and para 229 include 8 bit bitmap SS bursts, indicating SS bursts 0, 1 and 7 include actually transmitted SS blocks; the term “table entry” is given broadest reasonable interpretation of one combination of the multiple combinations following same rule), wherein different table entries correspond to different time location patterns for different SSBs included in the SS burst set (the 8 bit bitmap as a compressed form that would show combination of pattern of transmitted SS blocks within SS burst as described in para 223, 228, 229 is considered as plurality of different table entry corresponding to different time location patterns for SS blocks).

 Regarding claim 9, Ko further teaches wherein the table entries are indicated to the UE by a base station (as per Para 223, SS block indicator as compressed form of SS burst and block bitmap is used for indicating SS block actually transmitted in a neighboring cell and a serving cell; Para 230-232: information related to SS burst is transmitted by a bitmap and SS blocks transmitted within SS burst are indicated by other bits; Para 234: default format of actually transmitted SS burst and blocks is defined in advance or configured by network).

 Regarding claim 10, Ko further teaches wherein the UE is configured with different time location patterns, for SSBs in the SS burst set, for different neighbor cells (as per Para 223, for listed neighboring cells, SS block indicator as compressed form of SS burst and block bitmap is used for indicating SS block actually transmitted in a neighboring cell and a serving cell; further, as per para 234, the neighboring cells not included in cell list can use default format for transmitted SS burst and SS blocks, wherein the default format is defined in advance or configured by network; thus, the UE is configured with information of neighbor cell having specific transmission format and default transmission format).

 Regarding claim 11, Ko further teaches wherein the one or more time locations are indicated as one or more time offsets from a default time location pattern (Para 233: inform a UE of the additional information using a bitmap. In this case, since it is necessary to transmit bitmap information to 8 SS blocks included in each SS burst, 8 bits are required. The additional information is commonly applied to all SS bursts. For example, if bitmap information on SS bursts indicates that an SS burst #0 and an SS burst #1 are used and additional bitmap information on SS blocks indicates that a first SS block and a fifth SS block are transmitted in an SS burst, since a first SS block and a fifth SS block are transmitted in each of the SS burst #0 and the SS burst #1, the number of actually transmitted SS blocks becomes 4; here, the additional information indicating SS blocks 1 and 5 are applied as offset to the standard bitmap for the indicated SS bursts 0 and 1).

 Regarding claim 12, Ko further teaches wherein different SSBs, in the SS burst set, are associated with different time offsets (in para 233, the indication of actually transmitted SS blocks includes SSB 1 and 5 within the SS bursts 0 and 1; as shown in fig 23a, SS blocks 1 and 5 in default periodicity of SS burst set have different time offsets from the beginning of the SS burst set periodicity).

 Regarding claim 21 and 39, Ko further teaches transmitting an indication of multiple frequency locations associated with different SSBs included in the SS burst set (para 378: an indicator indicating a relative frequency position between a bandwidth for an SS block and a bandwidth for a downlink common channel can be defined in PBCH contents. In order to simplify the indication of the relative frequency position, a bandwidth for a plurality of SS blocks may correspond to a candidate position at which an SS block is positioned within the bandwidth for the downlink common channel).

 Regarding claim 22 and 40, Ko further teaches wherein the indication indicates: a time location for each SSB in the SS burst set (fig 17, 23 show the SS block location in time within the SS burst set periodicity; further para 215-225 describing bitmap for actually transmitted SS block is with reference to the SS burst set periodicity, thus indicating the time location for SSB), a time location for each transmitted SSB in the SS burst set (para 215-225 describing bitmap for actually transmitted SS block is with reference to the SS burst set periodicity, thus indicating the time location for transmitted SSB), or a time location pattern of a plurality of time location patterns configured for the UE (table 4 shows one indication of 8 bit bitmap, 4 blocks/burst configuration and full bitmap of 8 bursts with 8 blocks/burst, para 229; the bitmap shows the pattern of actually transmitted SS blocks and burst out of all the options of the bitmap combination, thus the bitmap is considered as one time location pattern of a plurality).

 Regarding claim 23 and 41, Ko further teaches wherein all SSBs included in the SS burst set have a same periodicity (Para 216: SS burst set configuration is designed according to basic periodicity of 5 or 20 ms), or wherein a first periodicity of a first SSB included in the SS burst set is different from a second periodicity of a second SSB included in the SS burst set (Para 233: if bitmap information on SS bursts indicates that an SS burst #0 and an SS burst #1 are used and additional bitmap information on SS blocks indicates that a first SS block and a fifth SS block are transmitted in an SS burst, since a first SS block and a fifth SS block are transmitted in each of the SS burst #0 and the SS burst #1, the number of actually transmitted SS blocks becomes 4; here, it is considered that based on indication of SS burst 0 and 1, with SS blocks 1 and 5: the periodicity of SS block 1 and 5 repeated in SS burst 0 and 1 is different than the periodicity of SS blocks 2-4 (not transmitted or indicated) within the same SS bursts 0 and 1).

 Regarding claim 25, Ko further teaches wherein the one or more time locations are: indicated as one or more time offsets from a default time location pattern (Para 233: inform a UE of the additional information using a bitmap. In this case, .


Response to Arguments

Applicant’s arguments (presented in interview as indicated on page 10) with respect to amended claim 1 not being taught by Ko in view of Chou have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        1/27/2022